


SUPPLEMENTAL BENEFITS AGREEMENT
Amended and Restated Effective January 1, 2012
This AMENDED AND RESTATED SUPPLEMENTAL BENEFITS AGREEMENT is dated as of
December 21, 2011, and is entered into by and between W. R. Berkley Corporation,
a Delaware corporation (the “Company”), and William R. Berkley (“Executive”).
WHEREAS, Executive currently serves as the Company's Chief Executive Officer and
as the Chairman of the Board;
WHEREAS, each of Executive and the Company desired to enter into a amended
agreement (this “Agreement”) providing for certain benefits upon Executive's
retirement as the Company's Chief Executive Officer, subject to the terms and
conditions contained herein;
WHEREAS, this Agreement was originally entered into as of August 19, 2004, at
which time Executive became earned and vested in, and entitled to a legally
binding right to, certain payments and benefits hereunder;
WHEREAS, pursuant to Treasury Regulation § 1.409A-6(a)(3)(i), Section 409A of
the Code does not apply with respect to amounts deferred prior to January 1,
2005; to wit, in the case of the Retirement Benefit, the Gross-Up Payment, and
the continued health benefits (each a payment of a non-account balance plan
under Section 409A of the Code) under this Agreement, the present value of the
amount to which Executive would have been entitled hereunder upon a voluntary
termination for any reason on December 31, 2004, and in the case of the
perquisites (part of a separate plan under Section 409A of the Code), the right
to the in-kind benefits as of December 31, 2004;
WHEREAS, all payments and benefits under this Agreement, other than (i) the
increase in the present value of the Retirement Benefit after December 31, 2004,
and (ii) the Gross-Up Payment, are grandfathered from the application of
Section 409A of the Code pursuant to the operation of Treasury Regulation
§ 1.409A-6(a)(3)(i);
WHEREAS, the Gross-Up Payment complies with Section 409A of the Code;
WHEREAS, the Company and Executive further amended and restated this Agreement
effective as of December 17, 2007, only with respect to the Retirement Benefit,
in order that the calculation, determination and payment of such Retirement
Benefit be in all respects compliant with the requirements of Section 409A of
the Code;
WHEREAS, the amendment to and restatement of this Agreement effective as of
December 17, 2007, were made for the sole purpose of making the Retirement
Benefit compliant with Section 409A of the Code (and therefore do not constitute
a material modification of any part of this Agreement under Section 409A of the
Code), and in no way amended or affected the calculation, determination,
distribution or provision of, any payments or benefits hereunder other than the
Retirement Benefit;
WHEREAS, the Company and Executive further amended and restated this Agreement
effective as of December 12, 2008, to change the time and form of payment of the
Retirement Benefit in a manner compliant with transition relief provided under
Notice 2007-86 and other applicable guidance promulgated by the Treasury
Department or Internal Revenue Service regarding compliance with Section 409A of
the Code; and




--------------------------------------------------------------------------------




WHEREAS, the Company and Executive desire to further amend and restate this
Agreement effective as of January 1, 2012 to (i) freeze Executive's Retirement
Benefit effective as of January 1, 2012 and prevent the future accrual of
additional Retirement Benefits hereunder and (ii) to allow changes in the
payment of Retirement Benefits in accordance with, and as provided by, Section
409A of the Code.
NOW, THEREFORE, the parties hereto agree as follows:
Section 1.Definitions.
“Auditors” shall have the meaning set forth in Section 3(a) hereof.
“Benefit Calculation Date” means January 1, 2012. For the avoidance of doubt,
Executive shall not accrue additional Retirement Benefits on or after January 1,
2012.
“Benefit Commencement Date” means the earliest to occur of (i) January 2, 2014
or such date as elected in accordance with Section 2, (ii) the date of
Executive's death, and (iii) the date of a Change in Control.
“Board” means the Company's Board of Directors.
“Cause” means (i) Executive is convicted of, or pleads guilty or no contest to,
any felony; or (ii) Executive engages in conduct that constitutes willful gross
neglect or willful gross misconduct in carrying out his duties to the Company,
resulting, in either case, in material economic harm to the Company. For
purposes of clause (ii) above, no act or failure to act by Executive shall be
considered “willful” unless done or omitted to be done by Executive in bad faith
and without reasonable belief that Executive's action or omission was in the
best interests of the Company. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of counsel for the Company shall be conclusively presumed to have been
done, or omitted to be done, by Executive in good faith and in the best
interests of the Company.
“Change in Control” means any transaction that constitutes either (i) a change
in the ownership of the Company within the default meaning under Treasury
Regulation Section 1.409A-3(i)(5)(v) (i.e., the acquisition by a person or group
of persons of stock of the Company constituting more than 50% of the total fair
market value or total voting power of the stock of the Company), (ii) a change
in the effective control of the Company within the default meaning under
Treasury Regulation Section 1.409A-3(i)(5)(vi) (i.e., either (x) the acquisition
by a person or group of persons of stock of the Company possessing 30% or more
of the total voting power of the stock of the Company or (y) the replacement
during any 12-month period of a majority of the members of the Board by members
whose appointment or election is not endorsed by a majority of the members of
the Board before the date of the appointment or election), or (iii) a change in
the ownership of a substantial portion of the Company's assets within the
default meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii) (i.e., the
acquisition by a person or group of persons of assets from the Company that have
a total gross fair market value equal to or greater than 40% of the total gross
fair market value of all of the assets of the Company immediately before such
acquisition).
“Code” means the Internal Revenue Code of 1986, as amended.
“Final Average Five-Year Compensation” means the average of Executive's base
salary and regular annual bonus (excluding any amounts paid under the Company's
Long-Term Incentive Plan), earned in respect of each of the five fiscal years of
the Company prior to the fiscal year in which the




--------------------------------------------------------------------------------




Benefit Calculation Date occurs.
“Good Reason” means, in each case without Executive's consent, (i) any change in
Executive's title (including his position as Chairman of the Board) or any
diminution in Executive's authority or responsibility; (ii) the assignment of
duties or responsibilities that are inconsistent in any material respect with
Executive's position or status as Chief Executive Officer of the Company; (iii)
a reduction, by the Company, in Executive's rate of annual base salary or a
material reduction in the value of Executive's annual bonus opportunity, each as
in effect on the date hereof or as the same may be increased from time to time
thereafter; (iv) any requirement of the Company that Executive be based anywhere
more than twenty (20) miles from the office where Executive is located as of the
date hereof; or (v) the failure of the Company to obtain the assumption in
writing of its obligation to perform this Agreement by any successor, as
contemplated in Section 8 hereof.
“Gross-Up Payment” shall have the meaning set forth in Section 3 hereof.
“Highest Average Three-Year Compensation” means the greatest three fiscal year
average of Executive's base salary and regular annual bonus earned in respect of
each such fiscal year (excluding any amounts paid under the Company's Long-Term
Incentive Plan), determined by using any three consecutive fiscal years over the
ten-fiscal-year period prior to the year in which the Benefit Calculation Date
occurs.
“Make-up Account” means a notional account which, during the period commencing
upon the date of a Qualifying Termination and ending on the Benefit Commencement
Date, shall be credited on each monthly anniversary of the date of such
Qualifying Termination with an amount equal to one twelfth (1/12th) of the
Retirement Benefit plus interest on the balance in such account at the interest
rate then in effect under Section 6 of the W. R. Berkley Corporation Deferred
Compensation Plan for Officers, as amended and restated December 3, 2007. For
purposes of clarity, in the event the Benefit Calculation Date and the Benefit
Commencement Date occur on the same date, Executive shall not be entitled to a
Make-up Account.
“Parachute Tax” shall have the meaning set forth in Section 3(a) hereof.
“Payment” shall have the meaning set forth in Section 3(a) hereof.
“Qualifying Termination” means the earliest to occur of (i) Executive's
resignation from employment as Chief Executive Officer of the Company for any
reason; (ii) any termination of Executive's employment by the Company other than
for Cause; provided, that, in each case, Executive shall not be required to
resign from his position as Chairman of the Board following any termination of
employment in order for a Qualifying Termination to occur; or (iii) termination
of Executive's employment by reason of his death.
“Restricted Period” means the period commencing on the date of Executive's
resignation from employment as Chief Executive Officer without Good Reason and
ending on the second anniversary thereof.
“Retirement Benefit” means an annual benefit equal to the greater of
(i) $1,000,000, or (ii) fifty percent (50%) of the Highest Average Three-Year
Compensation, which in the case of clause (ii) shall in no event exceed one
hundred fifty percent (150%) of the Final Average Five-Year Compensation.
Section 2.Benefits.
(a)Retirement Benefit. Within thirty (30) days following the Benefit
Commencement




--------------------------------------------------------------------------------




Date, Executive shall be paid the first annual Retirement Benefit, plus a lump
sum amount equal to the accrued balance in the Make-up Account, if any.
Thereafter, Executive shall be paid the annual Retirement Benefit on each
anniversary of the Benefit Commencement Date for the remainder of his life. Upon
Executive's death, and if Executive's spouse has not predeceased him,
Executive's spouse shall thereafter be entitled to receive, in lieu of the full
Retirement Benefit that would have been payable to Executive absent his death,
fifty percent (50%) of the annual Retirement Benefit on each anniversary of the
Benefit Commencement Date for the remainder of her life (and in the event that
the Benefit Commencement Date occurred as a result of Executive's death,
Executive's spouse shall also receive within thirty (30) days following
Executive's death a lump sum payment equal to the sum of (i) fifty percent (50%)
of the annual Retirement Benefit and (ii) the accrued balance in the Make-up
Account, if any). Notwithstanding the foregoing, within ten (10) business days
following the Benefit Commencement Date, Executive may elect for him and his
spouse to receive, in lieu of the yearly Retirement Benefit set forth in this
Section 2(a), an annual lifetime annuity benefit under a joint and survivor
annuity based on the lives of Executive and his spouse that is the actuarial
equivalent of one hundred percent (100%) of the yearly Retirement Benefits that
would have otherwise been made to Executive and his spouse had no such election
occurred. Notwithstanding anything herein to the contrary, in the event the
Benefit Commencement Date occurs as the result of a Change in Control, Executive
shall receive within thirty (30) days of such Change in Control, in lieu of the
yearly Retirement Benefits provided by this Section 2(a), a lump sum amount
equal to the actuarial present value of one hundred percent (100%) of the yearly
Retirement Benefits that would have otherwise been made to Executive following a
Benefit Commencement Date that was not a Change in Control.
Except as otherwise required by Section 409A of the Code, no later than twelve
(12) months prior to the Benefit Commencement Date, Executive may elect to
change the distribution form and the distribution time that the Retirement
Benefits will be paid in accordance with the following requirements:
(i)    Subject to clauses (ii) and (iii) below, such election may not take
effect until the twelve (12) month anniversary of the date the election is made;
(ii)    Except with respect to a payment to be made on account of death, the
distribution time must not be less than five (5) years after the distribution
time that the new election is changing (regardless of whether the new election
merely changes the distribution form); and
(iii)    Any election related to a payment of benefits at a specified time or
pursuant to a fixed schedule must be made not less than twelve (12) months
before the date the payment is scheduled to be paid (or in the case of a life
annuity or installment payments treated as a single payment, twelve (12) months
before the date the first amount was scheduled to be paid).
The following actuarial assumptions shall be applied for purposes of determining
any form of benefit:
Mortality:
Based on the mortality rates under the 1994 Uninsured Pensioner Mortality Table
(UP-94)
Interest Rate:
6%
 
 

(b)Continued Health Benefits. Following a Qualifying Termination, (i) for the
remainder of Executive's life, in the case of Executive, and for the remainder
of his spouse's life, in the case of Executive's spouse, the Company shall
provide Executive and Executive's spouse with




--------------------------------------------------------------------------------




health insurance coverage, with substantially the same level of benefits as
provided to Executive and his spouse immediately prior to such Qualifying
Termination; provided, that, if Executive and/or his spouse become eligible to
participate in any government-provided health care coverage, Executive and/or
his spouse shall participate in such coverage to the extent reasonably
practicable, and, in such case, the level of benefits provided under this
subsection (b) shall be reduced to avoid duplication of benefits.
Notwithstanding the foregoing, following the date Executive and/or his spouse
participate in such government-provided coverage, Executive and/or his spouse
shall have the right to elect not to use such government-provided coverage with
respect to any procedure if Executive and/or his spouse reasonably believe, in
Executive's and/or his spouse's discretion, that the same quality of care can
not be provided through use of such coverage as the quality of care available
through the Company provided coverage. Benefits provided to Executive and his
spouse under this subsection (b) shall be paid by the Company; provided,
however, that with respect to Executive's spouse, until such time that
Executive's spouse participates in the government health care coverage described
above, Executive and/or his spouse shall be responsible for payment to the
Company of an amount equal to any “co-pay” applicable to spouses of other
employees of the Company receiving the same level of benefits.
(c)Perquisites.
(i)For the period commencing on a Qualifying Termination and ending on the
latest to occur of (A) two (2) years following the date of such Qualifying
Termination, (B) the date on which Executive ceases to serve as Chairman of the
Board, or (C) the date upon which Executive ceases to provide consulting
services to the Company, the Company shall provide Executive with:
(1)continued use of the Company airplane, in a manner consistent with
Executive's historical use of such airplane prior to such Qualifying
Termination; and
(2)a car and driver at a level consistent with that provided to Executive prior
to such Qualifying Termination.
(ii)Following a Qualifying Termination, for so long as Executive requests, the
Company shall provide Executive with office accommodations and support, which
shall include computer and telecommunication office equipment (e.g., fax
machine, copy machine, telephones, etc.), reasonable office supplies and
full-time secretarial support in a manner consistent with the office
accommodations and support provided to him prior to such Qualifying Termination.
Section 3.Additional Payments.
(a)If it is determined by a nationally recognized United States public
accounting firm selected by the Company and approved in writing by Executive
(the “Auditors”) that any payment or benefit made or provided to Executive in
connection with this Agreement or otherwise (collectively, a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code (the “Parachute
Tax”), then the Company shall pay to Executive, prior to the time the Parachute
Tax is payable with respect to such Payment, an additional payment (a “Gross-Up
Payment”) in an amount such that, after payment by Executive of all taxes
(including any Parachute Tax) imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the Parachute Tax imposed
upon the Payment. The amount of any Gross-Up Payment shall be determined by the
Auditors, subject to adjustment, as necessary, as a result of any Internal
Revenue Service position. For purposes of making the calculations required by
this Agreement, the Auditors may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good-faith
interpretations concerning the application of Sections 280G and 4999 of the
Code, provided that the Auditors' determinations must be made with substantial
authority (within the meaning of Section 6662 of the Code).
(b)The federal tax returns filed by Executive (and any filing made by a
consolidated tax group which includes the Company) shall be prepared and filed
on a basis consistent with the determination of the Auditors with respect to the
Parachute Tax payable by Executive. Executive shall




--------------------------------------------------------------------------------




make proper payment of the amount of any Parachute Tax and, at the request of
the Company, provide to the Company true and correct copies (with any
amendments) of his federal income tax return as filed with the Internal Revenue
Service and such other documents reasonably requested by the Company evidencing
such payment. If, after the Company's payment to Executive of the Gross-Up
Payment, the Auditors determine in good faith that the amount of the Gross-Up
Payment should be reduced or increased, or such determination is made by the
Internal Revenue Service, then within ten business days of such determination,
Executive shall pay to the Company the amount of any such reduction, or the
Company shall pay to Executive the amount of any such increase; provided,
however, that in no event shall Executive have any such refund obligation if it
is determined by the Company (with its counsel) that to do so would violate the
Sarbanes-Oxley Act of 2002, as it may be amended from time to time; and
provided, further, that if Executive has prior thereto paid such amounts to the
Internal Revenue Service, such refund shall be due only to the extent that a
refund of such amount is received by Executive.
(c)The fees and expenses of the Auditors (and any other legal and accounting
fees) incurred for services rendered in connection with the Auditors'
determination of the Parachute Tax or any challenge by the Internal Revenue
Service or other taxing authority relating to such determination shall be paid
by the Company.
Section 4.Non-Competition; Consulting during the Restricted Period.
(a)Non-Competition. In the event that Executive resigns from employment without
Good Reason, Executive covenants and agrees that during the Restricted Period,
with respect to any State of the United States of America or any other
jurisdiction in which the Company engages in business at the time of such
termination, Executive shall not, directly or indirectly, individually or
jointly, own any interest in, operate, join, control or participate as a
partner, director, principal, officer or agent of, enter into the employment of,
act as a consultant to, or perform any services for any entity that engages in
activities that are materially competitive with the Company or its subsidiaries.
(b)Blue Pencil. If any court of competent jurisdiction shall at any time deem
the duration or the geographic scope of the provisions of subsection (a) above
unenforceable, the other provisions of this Agreement shall nevertheless stand,
and the duration and/or geographic scope set forth herein shall be deemed to be
the longest period and/or greatest size permissible by law under the
circumstances, and the parties hereto agree that such court shall reduce the
time period and/or geographic scope to permissible duration or size.
(c)Injunctive Relief. Without intending to limit the remedies available to the
Company, but subject to subsection (e) below, Executive acknowledges that a
breach of any of the covenants contained in subsection (a) above may result in
material irreparable injury to the Company or its subsidiaries for which there
is no adequate remedy at law; that it will not be possible to measure damages
for such injuries precisely; and that, in the event of such a breach or threat
thereof, the Company shall be entitled to obtain a temporary restraining order
and/or a preliminary or permanent injunction, without the necessity of proving
irreparable harm or injury as a result of such actual or threatened breach of
subsection (a) above, restraining Executive from engaging in activities
prohibited by subsection (a) above or obtaining such other relief as may be
required specifically to enforce any of the covenants hereof.
(d)Consulting Arrangement. During the Restricted Period, Executive agrees to be
reasonably available to provide consulting services, at the request of the
Board, for not more than twenty (20) hours per month. In connection with any
request for Executive's services hereunder, the Board shall give reasonable
notice to Executive prior to time such services are to be performed and shall
accommodate the Employee's other professional or personal commitments to the
extent reasonably possible. Executive shall not be entitled to additional
compensation or fees as a result of providing such services.
(e)No Set-Off. A breach by Executive of subsections (a) or (d) above shall not
affect the right of Executive or his spouse to receive and continue to receive
the Retirement Benefit and the




--------------------------------------------------------------------------------




other benefits and perquisites described in Section 2 hereof, and the Company
shall have no right of set-off against any such amounts.
Section 5.Taxes.
The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by law.
Section 6.Legal Fees.
If any legal action or proceeding is commenced to enforce or interpret the
provisions of this Agreement, or any plan, agreement or arrangement referenced
in this Agreement, or to recover damages for breach thereof, all reasonable
legal fees, disbursements, costs and expenses paid or incurred by Executive in
connection with any such action or proceeding shall be paid or reimbursed by the
Company, irrespective of the outcome thereof, provided that if such action or
proceeding is initiated by Executive or in his name, Executive shall not be
entitled to such payment or reimbursement if it is finally determined by a court
of competent jurisdiction that such action or proceeding was frivolous and
brought by Executive (or in his name) in bad faith.
Section 7.No Mitigation.
Executive shall not be required to mitigate the amount of any payment provided
for pursuant to this Agreement by seeking other employment or otherwise and the
amount of any payment provided for pursuant to this Agreement shall not be
reduced by any compensation earned as a result of Executive's other employment
or otherwise.
Section 8.Successors and Assigns.
This Agreement shall inure to the benefit of and be enforceable by, and may be
assigned by the Company to, any purchaser of all or substantially all of the
Company's business or assets, any successor to the Company or any assignee
thereof (whether direct or indirect, by purchase, merger, consolidation or
otherwise). The Company will require any such purchaser, successor or assignee
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
purchase, succession or assignment had taken place.
Section 9.Waiver and Amendments.
Except as provided herein, any waiver, alteration, amendment or modification of
any of the terms of this Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company's behalf by
the Board. Notwithstanding the foregoing, the Company shall have the right to
take any action described in Treasury Regulation Section 1.409A-3(i) and
Treasury Regulation Section 1.409A-3(j) without the consent of Executive to the
extent such action does not reduce or forfeit the then benefits of Executive No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.
Section 10.Severability.
In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
Section 11.Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware (without giving effect to the choice of law principles
thereof) applicable to contracts




--------------------------------------------------------------------------------




made and to be performed entirely within such state. The Agreement is intended
to comply with the requirements of Section 409A of the Code or an exemption or
exclusion therefrom and, with respect to amounts that are subject to Section
409A of the Code, shall in all respects be administered in accordance with
Section 409A of the Code. Each payment under this Agreement shall be treated as
a separate payment for purposes of Section 409A of the Code. Except as permitted
under Section 409A of the Code and provided in Section 2 herein with respect to
Executive's Retirement Benefit, in no event may Executive, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement. Any payment or benefit subject to Section 409A of the Code that is
payable upon Executive's termination of employment shall not occur until
Executive incurs a “separation from service” within the meaning of Section 409A
of the Code. All reimbursements and in-kind benefits provided under this
Agreement that constitute deferred compensation within the meaning of Section
409A of the Code shall be made or provided in accordance with the requirements
of Section 409A of the Code, including, without limitation, that (i) in no event
shall reimbursements by the Company under this Agreement be made later than the
end of the calendar year next following the calendar year in which the
applicable fees and expenses were incurred, provided, that Executive shall have
submitted an invoice for such fees and expenses at least 10 days before the end
of the calendar year next following the calendar year in which such fees and
expenses were incurred; (ii) the amount of in-kind benefits that the Company is
obligated to pay or provide in any given calendar year (other than medical
reimbursements described in Treas. Reg. § 1.409A-3(i)(1)(iv)(B)) shall not
affect the in-kind benefits that the Company is obligated to pay or provide in
any other calendar year; (iii) Executive's right to have the Company pay or
provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Company's
obligations to make such reimbursements or to provide such in-kind benefits
apply later than the remaining lifetimes of Executive and Executive's spouse. In
no event shall any payment to be made pursuant to Section 3 be made later than
the year following the year in which Executive remits the underlying taxes.
Section 12.Section Headings.
The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof, or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.
Section 13.Entire Agreement.
This Agreement constitutes the entire understanding and agreement of the parties
hereto regarding the subject matter of this Agreement and supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating thereto.
Section 14.Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.
[Signatures to appear on the following page]
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
W. R. BERKLEY CORPORATION
By:
/s/Rodney A. Hawes, Jr.





--------------------------------------------------------------------------------




Name: Rodney A. Hawes, Jr.
Title: Chairman, Compensation Committee




William R. Berkley
/s/William R. Berkley






